PER CURIAM.
The District Court of Appeal, Third District, has transmitted to us its certificate *785that its decision in the case of Alberts v. Schneiderman, 182 So.2d 50, passes upon a question of great public interest.
We have reviewed the opinion and judgment of the District Court of Appeal in the case. We approve said opinion and judgment, finding they correctly decide the merits. The opinion of the District Court appears to us to clearly and adequately express the principles of law which govern the case without the necessity of elaboration by us.
We answer the certificate accordingly; we affirm the decision of the District Court of Appeal.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ.„ concur.